UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-1196


TODD W. SHORT,

                 Plaintiff - Appellant,

          v.

STATE OF NORTH CAROLINA; COUNTY OF BUNCOMBE, NC; RICHARD
SCHUMACHER, individually and in his official capacity as Clerk
and former Clerk of Superior Court for North Carolina Unified
Court System; ROBERT H. CHRISTY, JR., individually and in his
official capacity as Clerk and former Clerk of Superior Court
for North Carolina Unified Court System; EDWIN D. CLONTZ,
individually and in his official capacity as Clerk and former
Clerk of Superior Court for North Carolina Unified Court
System; STEVEN DOUGLAS COGBURN, individually and in his
official capacity as Clerk and former Clerk of Superior Court
for North Carolina Unified Court System; TAMMY C. CASE,
individually and in her official capacity as Clerk and former
Clerk of Superior Court for North Carolina Unified Court
System; NORTH CAROLINA DEPARTMENT OF HEALTH & HUMAN SERVICES;
BLUE RIDGE MENTAL HEALTH AREA DEVELOPMENTAL DISABILITIES &
SUBSTANCE ABUSE SERVICES; WESTERN HIGHLANDS NETWORK AREA
AUTHORITY; LAWRENCE E. THOMPSON, III, individually and in his
official   capacity   as   Guardian;   CYNTHIA   L.   ALLEMAN,
individually and in her professional capacity as Attorney/GAL
and in her official capacity as Guardian ad Litem; WILLIAM E.
LOOSE, individually and in his professional capacity as
attorney; MATNEY & ASSOCIATES, P.A.; DAVID EARL MATNEY, III,
individually and in his official capacity as third party
guardian and in the professional capacity as attorney;
JENNIFER B. FORMICHELLA, individually and in her official
capacity as third party Guardian and in the professional
capacity as attorney; UNITED STATES OF AMERICA, substituted
for John Bramlett; GUM, HILLIER & MCCROSKEY, P.A.; DAVID
RICHARD HILLIER, individually and in his professional capacity
as attorney; BLAIR H. CLARK, individually and in her official
capacity as Partner/ Owner/ Director of Parkway Behavioral
Health, LLC d/b/a SB Services and in her professional
capacity; SANDRA O. LAYTON, individually and in her official
capacity as Partner/ Owner/ Director of Parkway Behavioral
Health, LLC d/b/a SB Services and in her professional
capacity; MARIANNE E. REDMOND, individually and in her
professional capacity as Licensed Clinical Social Worker and
Licensed Substance Abuse Specialist; SCOTTSDALE INSURANCE
COMPANY; CHERYL A. DOMMER, individually and in her official
capacity as Claims Adjustor for Scottsdale Insurance Company;
ACE AMERICAN INSURANCE COMPANY; VIVIAN M. NIJIB, individually
and in her official capacity as Director of Claims for Ace
American Insurance Company; MARTINEAU & KING, PLLC; ELIZABETH
A. MARTINEAU, individually and in her professional capacity
as Attorney; GUISELLE F. MAHON, individually and in her
professional capacity as Attorney; ROBERTS & STEVENS, P.A.,
Attorneys at Law; FRANCIS LACHICOTTE ZEMP, JR., individually
and in his professional capacity as Attorney; CARTER &
KROPELNICKI; STEVEN KROPELNICKI, JR., individually and in his
professional capacity as Attorney; GREAT AMERICAN INSURANCE
COMPANY; CLERKS OF SUPERIOR COURT, for the North Carolina
Unified Court System; NORTH CAROLINA; ANN MELTON, individually
and in her official capacity as Clerk and former Clerk of
Superior Court for North Carolina Unified Court System; SMOKY
MOUNTAIN CENTER; ARTHUR CARDER, individually and in his
official capacity as Guardian; PARKWAY BEHAVIORAL HEALTH, LLC;
DOES 1-15,

                Defendants – Appellees,

          and

PHILIP M. HANNAH, individually and in the official capacity
as Guardian; ROBYN S. MORRIS; SURETY AGENCY, LLC; KAREN BEARD,
individually and in her official capacity as insurance broker
for Surety Agency, LLC; TRAVELERS CASUALTY AND SURETY COMPANY
OF AMERICA; THOMAS BOWES, individually in his official
capacity as Claims Adjustor for Travelers Casualty and Surety
Company of America; SB SERVICE, LLC, f/k/a Parkway Behavioral
Health, LLC; DOES 1-20,

                Defendants.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Senior
District Judge. (1:15-cv-00044-GCM-DSC)


                                 2
Submitted:   September 13, 2016       Decided:   September 16, 2016


Before TRAXLER, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Todd W. Short, Appellant Pro Se.     Philip Scott Anderson, LONG,
PARKER, WARREN, ANDERSON & PAYNE, PA, Asheville, North Carolina;
Neal Thomas McHenry, NORTH CAROLINA DEPARTMENT OF JUSTICE,
Raleigh, North Carolina; Amy Prakash Mody, SMOKY MOUNTAIN LME/MCO,
Asheville, North Carolina; William E. Loose, Asheville, North
Carolina; Ervin L. Ball, Jr., BALL, BARDEN & BELL, PA, Asheville,
North Carolina; Elizabeth A. Martineau, MARTINEAU KING PLLC,
Charlotte, North Carolina; Francis Lachicotte Zemp, Jr., Eric
Patrick Edgerton, ROBERTS & STEVENS, PA, Asheville, North
Carolina; Rachel Ellen Daly, Sonny Sade Haynes, WOMBLE CARLYLE
SANDRIDGE & RICE, PLLC, Winston-Salem, North Carolina; James M.
Dedman, IV, GALLIVAN, WHITE & BOYD, PA, Charlotte, North Carolina;
Steven Kropelnicki, Jr., STEVEN KROPELNICKI, PC, Asheville, North
Carolina; Nicholas Thomas Moraites, Francis Joseph Nealon, ECKERT
SEAMANS CHERIN & MELLOTT, LLC, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                  3
PER CURIAM:

       Todd Short appeals the district court’s order accepting the

recommendation of the magistrate judge and denying relief on his

complaint in which he asserted violations of federal and state

law.    We have reviewed the record and find no reversible error.

Accordingly, although we grant Short’s motions for leave to proceed

in forma pauperis and for leave to file an oversized brief, we

affirm for the reasons stated by the district court.          Short v.

North   Carolina,   No.   1:15-cv-00044-GCM-DSC   (W.D.N.C.   Feb.   22,

2016). We deny Short’s motion to disqualify counsel and his motion

for civil contempt, and we deny as moot his motion for an expedited

decision on the motion for contempt.         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                              AFFIRMED




                                   4